Citation Nr: 1037774	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 17, 2003 
for the grant of service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from November 1950 to October 
1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2006 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claim.  The hearing was 
scheduled and subsequently held in April 2010.  The Veteran and 
his wife testified at that time and the hearing transcript is of 
record.

The Veteran raised allegations of clear and unmistakable error 
(CUE) with regard to the original February 1955 RO rating 
decision which denied service connection for a nervous condition 
and/or psychoneurosis.  See December 2008 and January 2009 
statements.  The Board notes that the RO has not adjudicated the 
CUE claim in a rating decision.  To the extent that CUE was 
addressed in supplemental statements of the case (SSOCs) issued 
in July 2009 and June 2010, 38 C.F.R. § 19.31 (2009) prohibits 
use of an SSOC to announce decisions by the agency of original 
jurisdiction (AOJ) in certain circumstances.  See 38 U.S.C.A. 
§ 5109A(e) (a request for revision based on clear and 
unmistakable error shall be decided in the same manner as any 
other claim.)  Therefore, the Board refers to the RO for 
appropriate action all theories of entitlement to CUE in the 
February 1955 rating decision, which have been presented by the 
Veteran.


FINDING OF FACT

The Veteran filed a claim to reopen entitlement to service 
connection for a nervous condition on October 17, 2003.  He was 
granted service connection for anxiety disorder in an October 
2006 rating decision and assigned a 10 percent evaluation, 
effective October 17, 2003.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
October 17, 2003 for the grant of service connection for anxiety 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue in this case is whether the Veteran is entitled to an 
effective date earlier than October 17, 2003 for the grant of 
service connection for anxiety disorder.  The Veteran submitted 
his original claim of entitlement to service connection for a 
nervous disorder in December 1954.  The RO denied the claim by 
way of a rating decision dated February 1955 on the grounds that 
there was no evidence of nervousness shown by the evidence of 
record.  The Veteran was notified of this decision and his 
appellate rights that same month and did not appeal.  Therefore, 
this decision is final.

The Veteran sought to reopen his claim of entitlement to service 
connection for a nervous condition in January 1979.  He was 
advised by way of a letter dated February 1979 that his service 
connection claim for a nervous condition was previously denied in 
February 1955.  The Veteran was also advised at that time of the 
need to submit additional evidence to reopen his claim.  
Specifically, the Veteran was informed to submit evidence showing 
that his nervous condition was incurred in or aggravated by 
military service and that it still existed.  According to the RO, 
the "best evidence" would be statements from physicians who 
treated the Veteran during or after service.  The RO also stated 
that "when this evidence has been received, we will be glad to 
reconsider your claim."

In response to this letter, the Veteran submitted his own 
statement and evidence, including a statement dated May 1979 from 
R.B., a flight instructor.  According to R.B., he provided flight 
instruction to the Veteran both before and after service.  Prior 
to service, R.B. stated that the Veteran demonstrated confidence 
and self-assurance.  After service, however, the Veteran 
exhibited marked nervousness and a lack of confidence.  R.B. 
stated that the Veteran attributed these changed to "frustration 
he experienced while overseas."

The RO provided a letter to the Veteran in June 1979 in which it 
acknowledged receipt of the Veteran's May 1979 statement.  
However, it instructed the Veteran to submit new and material 
evidence, "preferably medical in nature," to reopen his service 
connection claim.  In particular, the Veteran was advised of the 
need to submit new and material evidence showing that the claimed 
condition existed and that it continually existed since service.  
The Veteran submitted no additional evidence in response to the 
RO's June 1979 letter.  Instead, the claims folder reflects that 
the next submission from the Veteran was dated in May 2003.

Where evidence requested in connection with a claim to reopen is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158 (2009); 
see also, Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 520-21 (1996) (noting that a 
claim is considered abandoned when a veteran does not furnish 
requested information within one year of the date of the 
request).  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing the 
new claim.  38 C.F.R. § 3.158. Since the Veteran did not respond 
to the June 1979 letter, the claim was abandoned.  Morris v. 
Derwinski (appellant submitted a medical examination report 
within one year of the RO's September 1979 request for such but 
the Veteran abandoned his claim after he failed to submit 
evidence in response to the RO's November 1979 letter requesting 
that he submit evidence showing that his current disability had 
existed since discharge).

The Veteran sought to reopen his service connection claim for a 
nervous condition on October 17, 2003.  The RO granted service 
connection for anxiety disorder by way of a rating decision dated 
October 2006.  The RO evaluated the Veteran's disability as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400, 
effective October 17, 2003.  The Veteran filed a timely notice of 
disagreement with regard to the initial evaluation and the 
effective date assigned.  The RO subsequently issued a statement 
of the case (SOC) in December 2008 in which it increased the 
Veteran's initial disability evaluation to 30 percent, effective 
October 17, 2003.  See also, December 2008 rating decision.  The 
RO denied the Veteran's claim for an effective date earlier than 
October 17, 2003 for the grant of service connection for anxiety 
disorder.  The Veteran perfected an appeal with respect to the 
earlier effective date issue.

The Veteran testified before a decision review officer in 
connection with the current claim in April 2010.  Specifically, 
the Veteran requested an effective date which would go back to 
1954, the year of his discharge from service and the year in 
which he filed his initial claim of entitlement to service 
connection.  Following the Veteran's testimony, the RO issued an 
SSOC in June 2010 in which it denied the Veteran's claim of 
entitlement to an effective date earlier than October 17, 2003, 
for the grant of service connection for anxiety disorder.

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2009) (emphasis added).  See Leonard v. Principi, 
405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also, Lapier v. Brown, 
5 Vet. App. 215 (1993).
  
Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); see 
also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  
Section 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit to 
accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Moreover, the Court has explicitly stated that the 
"mere presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of the 
veteran" to seek service connection for that disorder.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).  Such a communication may 
be from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.

In this case, the Board cannot find any basis to support an 
assignment of an earlier effective date.  Pertinent regulations 
outlined above explicitly indicated that the effective date for a 
grant of service connection for a reopened claim after a final 
disallowance cannot be earlier than the date of receipt of the 
new claim or date entitlement arose, whichever is later.  That 
date in this case is October 17, 2003, the date of receipt of the 
claim to reopen.  

Accordingly, the Veteran is not entitled to an effective date 
earlier than October 17, 2003 for the grant of service connection 
for anxiety disorder, and his appeal is denied.
    
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the veteran of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the veteran is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In Dingess v. Nicholson, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Accordingly, VA had no 
further duty to notify in this claim once service connection was 
granted.


ORDER

Entitlement to an effective date earlier than October 17, 2003, 
for the grant of service connection for anxiety disorder is 
denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


